Citation Nr: 0411053	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for anthrax reaction.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for a bowel condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 1991, 
including service in the Persian Gulf War in the Southwest Asia 
theater of operations from January to May 1991.

This matter has come before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Cleveland, 
Ohio (the RO).

This case is being REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.

Additional matter

In an August 2003 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine with 
lumbosacral strain, evaluated as 20 percent disabling.  To the 
Board's knowledge, the veteran has not filed a notice of 
disagreement as to the disability rating or the effective date 
assigned.  


REMAND

The veteran was scheduled to appear at a videoconference hearing 
on March 22, 2004 before the undersigned Veterans Law Judge.  She 
failed to appear at the scheduled hearing.  On March 31, 2004, 
within 15 days after the scheduled hearing, the veteran submitted 
a motion in writing to have the hearing rescheduled.  
See 38 C.F.R. § 20.704(d) (2003).  In fairness to the veteran, who 
appears to be confused concerning the hearing process and is 
extremely apologetic, the Board grants the motion for a new 
hearing.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a videoconference hearing 
before a Veterans Law Judge, in accordance with applicable law.  A 
copy of the notice scheduling of the hearing should be placed in 
the claims folder.

Thereafter, the case should be returned to the Board for further 
appellate review.  The Board intimates no opinion, either factual 
or legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until she is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) [to be 
codified at 38 U.S.C. §§ 5109B, 7112].

The Board finally wishes to make it clear to the veteran that she 
is expected to report for the rescheduled hearing.  If she has any 
questions concerning hearing procedure, she should contact her 
very able accredited representative.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





